Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed 06/28/2021, the following has occurred: claims 20 and 32 have been amended.  Now, claims 20-33 and 35-40 remain pending.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-33 and 35-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finlay, US Patent Application Publication No. 2008/0033759 in view of Mitchell, US Patent No. 6,684,188.
As per claim 20, Finlay teaches a computer implemented method comprising: receiving a user selection indicative of two or more user selectable areas of a plurality of user selectable areas on at least one anatomical diagram at a computer processor (see paragraph 0051; user selects selection elements shown in area 271 of Figure 8); if the two or more user selectable areas include a first user selectable 
As per claim 21, Finlay and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches the at least one anatomical diagram comprises the two or more user selectable areas to represent one or more insertion locations (see paragraph 0051; surgical placement locations encompassed by insertion locations).
As per claim 22, Finlay and Mitchell teaches the method of claim 21 as described above.  Finlay further teaches a plurality of insertion locations are represented by the two or more user selectable areas (see paragraph 0051; surgical placement locations encompassed by insertion locations).
As per claim 23, Finlay and Mitchell teaches the method of claim 21 as described above.  Finlay further teaches receiving a user selection of one of the insertion locations and a user identification of at least one destination location, wherein the selected insertion location and the identified destination location represent two points on the procedural route (see paragraph0052; user selections of a plurality of locations represent insertion and destination locations).
As per claim 24, Finlay and Mitchell teaches the method of claim 23 as described above.  Finlay further teaches receiving a user selection of another destination location (see paragraph 0051).
As per claim 25, Finlay and Mitchell teaches the method of claim 24 as described above.  Finlay further teaches obtaining medical codes based on the user selections of the insertion point and at least one of the two destinations (see paragraph 0051; selected locations associated with corresponding billing codes).
As per claim 26, Finlay and Mitchell teaches the method of claim 24 as described above.  Finlay further teaches obtaining the medical codes comprises: translating the description of the medical 
As per claim 27, Finlay and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches the computer processor is further configured to generate a visual indication corresponding to the received user selection (see paragraph 0051).  As noted above, Finlay does not explicitly teach the free text description.  Mitchell further teaches the computer processor is further configured to generate a visual indication on a portion of the first or second free text description (s see column 7, lines 11-21 and Fig. 38).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to the system of Finlay for the reasons given above with respect to claim 20.
As per claim 28, Finlay and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches generating a series of line segments corresponding to anatomy identifiers in the anatomical path, and wherein displaying on -4-Application No. UnknownDocket No. P219351.US.03 an electronic display the procedural route comprises displaying the series of line segments on corresponding anatomical portions of the at least one anatomical diagram (see paragraph 0052).
As per claim 29, Finlay and Mitchell teaches the method of claim 20 as described above.  As noted above, Finlay does not explicitly teach the free text description.  Mitchell further teaches at least one of the first or second free text description comprises one or more of a reason for the medical procedure, an insertion point of the medical procedure, anesthesia used for the medical procedure, a medical instrument used in the medical procedure, a catheter placement for the medical procedure, a diagnostic test for the medical procedure, a diagnostic treatment for the medical procedure, or results associated with the medical procedure (see column 7, lines 11-21 and Fig. 38). It would have been 
As per claim 30, Finlay and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches providing the at least one anatomical diagram associated with a medical procedure includes selecting one or more of the at least one anatomical diagram based on vascular anatomical variation (see paragraph 0049; selected parts of the body have different vascular variations).
As per claim 31, Finlay and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches the at least one anatomical diagram accounts for vascular anatomical variation by the plurality of user selectable areas (see paragraph 0049; selected parts of the body have different vascular variations).
As per claim 32, Finlay teaches a computer implemented method comprising: receiving a user selection indicative of two or more user selectable areas of a plurality of user selectable areas on at least one anatomical diagram at a computer processor (see paragraph 0051; user selects selection elements shown in area 271 of Figure 8); if the two or more user selectable areas include a first user selectable area: using a computer program to generate a text-based indication of the received user selection (see paragraph 0051; when user makes selections on 271 elements, corresponding text description boxes in 261 are checked); if the two or more user selectable areas do not include the first user selectable area: using computer program to generate a text-based description of the received user selection (see paragraph 0051; when user makes selections on 271 elements, corresponding text description boxes in 261 are checked; wherein a first user selectable area could be one are of 269 and other areas of 269 do not include that first area); using the computer program to generate a procedural route for the medical procedure, the procedural route representing an anatomical path through a vasculature of a patient, including text descriptions of a catheter route and at least one interventional procedure (see paragraph 0052; procedural route represented by graphical display of catheter placements in the vasculature of 
As per claim 33, Finlay and Mitchell teaches the method of claim 32 as described above.  As noted above, Finlay does not explicitly teach the free text description.  Mitchell further teaches using the computer processor to incorporate at least one of the first and the second free text descriptions into the narrative text (see column 7, lines 11-21 and Figure 38). It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to the system of Finlay for the reasons given above with respect to claim 32.
Claims 35-40 recite substantially similar additional limitations to those addressed in claims 21-27 and, as such, are rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 06/28/2021, Applicant argues that Mitchell does not teach using the first or second free text description to generate a procedural route, particularly a procedural route that represents an anatomical path through a vasculature of a patient.
In response to applicant's argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Findlay has been relied on to show generating a procedural route that includes a catheter route through a vasculature of a patient, while Mitchell has been relied on to show generating free text descriptions in response to user selections and using the free text descriptions to generate a procedural route for a medical procedure.  With regard to column 7, lines 11-21, Mitchell teaches user selections “produce longer text fragments. These text fragments can contain variables which are inferred or defaulted according to the user’s personal preference. An example might be the description of some surgical procedure…”  These text fragments that are generated from user selection are used in generating the text documentation that the CaD software described in Mitchell is designed to create.  One example of such text output is the documentation of surgical wound repair documentation shown in Figure 38.  This documentation represents a “procedural route” because it provides a series of steps, performed in order, at certain anatomical locations.
The citation to paragraph 48 of Mitchell is not to suggest that any missing features are inherent.  Rather, the citation is to support the combinability of Mitchell’s teachings with other surgical procedure documentation other than surgical wound repair.  In combining Findlay with Mitchell, one of ordinary skill in the art would simply substitute the relevant text fragments describing a vascular procedure, as disclosed in Findlay, for the surgical wound repair text of Mitchell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626